Citation Nr: 0423666	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-01 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for 
schizophrenic/bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from to July 1989 to 
November 1991.  He served in Saudi Arabia from October 17, 
1990 to April 18, 1991, while his military occupational 
specialty was tank crewman (19K10).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran has post-traumatic stress disorder which is 
related to service.  

2.  The veteran has schizophrenic/bipolar disorder which is 
related to service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was incurred in wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304 
(2003).

2.  Schizophrenic/bipolar disorder was incurred in wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the claim is being granted, any VCAA omissions are of 
no prejudice to the veteran.

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred by such 
service satisfactory lay or other evidence of service 
incurrence if consistent with the circumstances, conditions, 
or hardships of such service.  38 U.S.C.A. § 1154(b) (West 
2002).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below:  
 
(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Psychosis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from a period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The veteran's principal duty while in Saudi Arabia from 
October 1990 to April 1991 was tank crewman (19K10).  The 
Board notices that Operation Desert Storm began in January 
1991.  A VA psychiatrist wrote in a June 2000 letter that the 
veteran reported that his unit received several near hits 
from SCUD missile attacks and frequent nerve gas alarms.  
During the veteran's hearing in June 2002, he testified that 
he was in combat in Desert Storm, in a tank that fired shells 
at the Republican Guard and received return fire.  After 
considering the veteran's June 2002 hearing testimony, the 
Board concedes that the veteran has provided satisfactory 
evidence that he experienced stressors in Saudi Arabia.

In June 1991, the veteran reported that he had headaches off 
and on.  In a service report of a mental status evaluation 2 
days later, the veteran was reported to have normal behavior, 
to be fully alert, to be fully oriented, to have an 
unremarkable affect, to have clear thinking process, to have 
normal thought content, and to have good memory.  Two days 
later, a service discharge examination was conducted.  At the 
time, he reported that he had had depression or excessive 
worry and that he was in fair health.  On clinical 
evaluation, he was normal psychiatrically. 

On VA examination in March 1992, the veteran was oriented, 
alert, and cooperative.

A private medical record dated in February 2000 reports that 
the veteran worked for a warehouse for about a year after 
service but was fired for vague reasons.  He then worked 
somewhere else for 2 years but was terminated because of an 
event that caused animosity.  He later was laid off of two 
jobs.  He had been in jail three times.  The diagnosis was 
bipolar I disorder, manic with psychotic features.  

In May 2000, the veteran stated that he had been diagnosed as 
manic depressive, and that the first time he experienced the 
condition was in the Desert Shield/Desert Storm theater.  He 
was sent on sick call because he was so depressed, irate, and 
itching all over.  Furthermore he was sent back to duty due 
to the fact that nothing was physically found wrong with him.

The veteran was a VA inpatient from June 5 to June 28, 2000.  

A June 15, 2000 VA treatment note indicates that the veteran 
was in the 1st Cavalry (tanker) in the Persian Gulf and that 
the veteran reported that he was part of a group whose 
mission was to bomb areas.  He reported that this was 
devastating to him.  He reported that he had suffered from 
post-traumatic stress disorder symptoms while in the Persian 
Gulf and since returning to the U.S.A.  A Clinician 
Administered PTSD Scale was done.

A June 17, 2000 VA treatment record co-signed by a VA 
psychiatrist indicates that his mental status was evaluated 
and that he continued to be concerned regarding his PTSD 
symptoms.

On June 27, 2000, the VA psychiatrist mentioned above wrote a 
letter indicating that the veteran meets the criteria for 
post-traumatic stress disorder according to DSM-IV.  He 
stated that the diagnosis was confirmed by a Clinician 
Administered PTSD Scale.  He stated that the basis of the 
veteran's post-traumatic stress disorder was the life 
threatening trauma that he experienced in combat during the 
Persian Gulf war when his unit was in combat and received 
several near hits from SCUD missile attacks, and due to 
probable nerve gas exposure along with frequent nerve gas 
alarms.  He stated that the veteran had begun experiencing 
bipolar disorder symptoms approximately two years before the 
letter was written.  He stated that the simplest explanation 
for his bipolar disorder is that it is casually related to 
the preexisting post-traumatic stress disorder and Persian 
Gulf Syndrome.  The VA hospital discharge summary indicates 
that the veteran had some questionable post-traumatic stress 
disorder symptoms including hearing bombs and having 
nightmares.

In June 2001, the VA psychiatrist who wrote the June 27, 2000 
letter indicated that in his opinion, the veteran's 
neuropsychiatric problems began during his service in the 
Persian Gulf.  At that time, he began having confusion, 
headaches, and difficulty concentrating.  Subsequently, he 
developed bipolar disorder with psychotic features which was 
also described as schizoaffective disorder, bipolar type.  

A VA mental disorders examiner examined the veteran in July 
2001 and stated that the veteran does not meet the criteria 
for PTSD in his opinion.  He did not say why.  The impression 
was schizoaffective disorder.  The Axis IV diagnostic 
impression was stressors, extreme, history of military combat 
in Desert Storm.

In September 2002, the Board requested a VA psychiatric 
examination.  The examiner was to provide a definitive 
diagnosis or diagnoses of all psychiatric pathology present 
and indicate whether it was related to service.  

In January 2003, a VA examiner indicated that the veteran was 
serving after the Gulf War ended for still about five more 
months, which means that the Gulf War was not the source of 
direct influence on his disability.  He stated that the 
veteran's first overt problem with his mental condition came 
to surface in the mid 1980's and that in 1988, he was 
convicted for an aggravated rape and spent about nine months 
in prison.  The examiner did not see post-traumatic stress 
disorder in the veteran, because he did not fit the usual 
post-traumatic stress disorder type of criteria.  He noted 
that it is possible that a latent condition is brought to the 
surface under stress, and that the veteran's psychotic 
condition of either bipolar or schizoid may have its original 
seeds in the military service.  He indicated that the veteran 
was psychotic.  

In July 2003, the VA examiner who examined the veteran in 
January 2003 indicated that he was asked to provide 
clarification.  He stated that what is clear is that the 
veteran's current mental condition had its onset well before 
entering the military service.  Additionally, the fact that 
the veteran was able to function in the military makes it 
less likely than not that the military aggravated the pre-
existing condition.  

There is positive and negative evidence concerning whether 
the veteran has post-traumatic stress disorder.  June 2000 VA 
hospital records are in favor of it and are probative, since 
a VA psychiatrist observed the veteran during a VA 
hospitalization and confirmed the PTSD diagnosis with a 
Clinician Administered PTSD Scale.  The June 2000 VA hospital 
discharge summary's statement that the veteran had 
questionable post-traumatic stress disorder symptoms does not 
support the claim.  The July 2002 VA mental disorder 
examiner's opinion that the veteran does not meet the 
criteria for PTSD is of little probative value because it 
does not indicate what elements of the diagnosis the veteran 
lacks.  The January 2003 VA examination report that the 
examiner did not see post-traumatic stress disorder in the 
veteran is somewhat probative, as it indicates that the 
veteran lacks the usual criteria.  However, the VA 
psychiatrist who diagnosed post-traumatic stress disorder in 
June 2000 confirmed it with a Clinician Administered PTSD 
scale.  Accordingly, the Board accords it greater probative 
value.

Concerning post-traumatic stress disorder's nexus to service, 
the June 2000 treatment reports mention in-service stressors.  
The mention of stressors in the June 2000 VA medical records 
combined with the June 2000 diagnosis of post-traumatic 
stress disorder is considered evidence of a nexus.  The 
January 2003 VA examiner's opinion against a nexus contains 
insufficient reasoning.  The examiner did not explain how the 
veteran's continuing to serve after Desert Storm ended 
prevents the Gulf War from being the source of direct 
influence on his disability.

The Board finds that the positive evidence on post-traumatic 
stress disorder diagnosis and nexus matters outweighs the 
negative evidence.  Accordingly, service connection is 
warranted for post-traumatic stress disorder.  

Next, evidence shows that the veteran has 
schizophrenic/bipolar disorder and that it is as likely as 
not related to service.  The service mental status 
examination in June 1991 and the service discharge 
examination's clinical evaluation are probative evidence 
indicating that the veteran was psychiatrically normal when 
they were conducted in June 1991.  However, the veteran 
reported having depression or excessive worry on service 
discharge examination in June 1991, and he was later 
diagnosed with bipolar disorder.

The VA psychiatrist who evaluated him during the June 2000 VA 
hospitalization indicated that his bipolar disorder was 
casually related to his post-traumatic stress disorder.  That 
same psychiatrist indicated in June 2001 that the veteran's 
neuropsychiatric problems began during his service in the 
Persian Gulf when he began having confusion, headaches, and 
difficulty concentrating.  Again, the Board notes that the 
veteran reported headaches and depression or excessive worry 
in service in June 1991.  A VA examiner in January 2003 
indicated that a latent condition might be brought to the 
surface under stress, and that the veteran had either a 
bipolar or schizoid psychotic condition and that it may have 
had its original seeds in the military service.  He reviewed 
the veteran's claims folder.  

The Board notes that the veteran's father reported to a 
private health care provider in December 1999 that the 
veteran began acting strangely about 6 months beforehand.  
However, during the hearing before the undersigned in June 
2002, the veteran indicated that while he was in the Gulf 
war, he started having mental problems.  He indicated that 
during the Gulf War, he was hallucinating, but that he had to 
stay and perform his duties because another man also had a 
mental problem and if the veteran left, the tank would not 
have a crew and could not have fought.

In finding service onset of schizophrenic/bipolar disorder, 
reasonable doubt is resolved in the veteran's favor.  

In light of the provisions of 38 U.S.C.A. § 1111 (West 2002), 
the statements in the January and July 2003 VA examination 
reports about existence prior to service have no impact.  The 
veteran's service enlistment examination in August 1988 shows 
that the veteran was normal.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.

Entitlement to service connection for schizophrenic/bipolar 
disorder is granted.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



